Order vacating certiorari order and confirming the report of the official referee and the determination of the board of standards and appeals in denying petitioner’s application for a variance and for the construction of a gasoline service station within a business use district unanimously affirmed, with costs. No opinion. Appeal which purports to be from an order granting a reargument and on reargument adhering to the original determination dismissed. There is no such order in the record. Present — Hagarty, Carswell, Davis, Johnston and Adel, JJ.